Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xian Gu, Reg No. 64,341, on June 29, 2022.

The application has been amended as follows: 
2. (currently amended) The touch substrate according to claim 1, wherein each of the shadow elimination structures comprises: 
first planar structures; 
wherein the first planar structures and the first touch control electrodes are arranged on a same layer; 
wire widths of the first touch control electrodes in regions, where the first planar structures are located, are larger than those of the first touch control electrodes in other regions; and 
orthographic projection of the first planar structures on the base substrate cover the orthographic projections of the connection through holes on the base substrate. 

3. (currently amended) The touch substrate according to claim 2, wherein each [[the]] shadow elimination structure further comprises: 
strip-shaped first conductive parts; 
wherein the first conductive parts and the first planar structures are arranged on the same layer;
 and 

12. (currently amended) A touch display device, comprising [[a]] the touch substrate according to claim 1.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or disclose the following combination of limitations of independent claim 1:
orthographic projections of the first touch control electrodes on the base substrate and orthographic projections of the second touch control electrodes on the base substrate have a plurality of first intersections, wherein the connection through holes each is arranged corresponding to positions of the respective first intersections, and orthographic projections of the connection through holes on the base substrate and orthographic projections of the first intersections on the base substrate have overlapping regions; and 
the first touch control electrodes at the first intersections have shadow elimination structures; and orthographic projections of the shadow elimination structures on the base substrate cover the orthographic projections of the connection through holes on the base substrate.


By virtue of their dependency on claim 1, claims 2-20 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura US 2015/0220179 A1, describing a patterned touch electrodes with specific gaps between touch electrodes to connect island pads;
Li et al., US 2021/0405821 A1, describing patterned touch electrodes with orthogonal projections of the black matrix; 
Wang et al., US 2018/0188839 A1, describing touch matrix with a blanking pattern arranged in over a function-hole area; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623